DETAILED ACTION

The Applicant’s amendment filed on December 17, 2021 was received.  Claims 1 and 15-23 were canceled.  Claims 2-9 and 11-12 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued September 17, 2021.

Specification
The objection to the abstract is withdrawn.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1-14 are withdrawn because the claims have been amended or canceled.
Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one second axis" in line 13.  
Claim 4 recites the limitation "the at least one second axis " in line 14. 
There is insufficient antecedent basis for this limitation in the claims 3 and 4.  For purposes compact prosecution, the limitation is interpreted as at least the second axis or the second axis.
Claim 11 recites the limitation "the bed" in line 2.
Claim 12 recites the limitation "the bed" in line 2.
There is insufficient antecedent basis for this limitation in the claims 11 and 12.  For purposes compact prosecution, the limitation is interpreted as the base.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al. and Lim et al. on claims 1-2 and 5-6 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al. and Kawafuji et al. on claims 3-4 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al. and Yamashita et al. on claims 7-8 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al., Yamashita et al. and Suzuki et al. on claims 9-10 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al. and Schiestl et al. on claims 11-12 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al. and Mcfarlane et al. on claim 13 is withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al., Mcfarlane et al. and Codos on claim 14 is withdrawn because the claims have been amended or canceled.
Please consider the following.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2010/0079532) in view of Lim (US 2007/0019050), Kawafuji (US 2015/0296095), Chung (US 2009/0293209) and Friedrich (US 20190381808).
In regards to claims 2-4, Nishimura teaches an image recording apparatus (machine) capable of processing textile substrates as the apparatus processes a recording medium (P2), the apparatus comprising:
a main body frame (30, base) which receives a table (20, substrate support) which supports the recording medium and is capable of supporting textile substrate (fig. 1; para. 36);
an auxiliary shaft frame (33, header assembly) is supported above the main body frame (fig. 1; para. 36);
an inkjet head (10) which comprises a nozzle that is capable of applying a pretreatment liquid to the pretreatment area of the substrate supported on the table, where the inkjet is head is supported on auxiliary shaft frame (fig. 1; para. 36);
an air cylinder (24, conveying actuator) moves the table relative to the auxiliary shaft frame (fig. 1, 3; para. 40, 44);
a UV irradiation mechanism (11) is positioned above the main body frame (fig. 1; para. 36);
a control part (50, controller) controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44).

However, Lim teaches a carriage (300) movably provided a shaft (400), where movement across a width of a substrate is provided by a driving unit (not shown) (fig. 1, 5; para. 49).  Lim teaches the carriage comprises a drying device comprising a forced air assembly which has a fan (410) and a heating coil (420) (fig. 5; para. 57).
 Lim teaches a computer/control unit provides a control to drying device so that drying device dries the printing medium based on the provided information, such as print area (fig. 3, 4, 6; para. 58-59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the carriage comprising the fan and heating coil which movable across the substrate of Lim onto the UV irradiation mechanism of Nishimura because Lim teaches it will consume less energy while drying the printing medium (para. 12).
Nishimura and Lim have been discussed above, but do not explicitly teach a sensor which detects a color of the textile substrate or at least one sensor disposed above the base and configured to sense a characteristic of the textile substrate related to a moisture level of the pretreatment area.
	However, Kawafuji teaches a color sensor (516) which measures a color patch and for detecting the recording medium and a temperature/humidity sensor (517) for detecting a temperature and humidity of the surrounding environment which will include the recording medium (para. 38).  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the color sensor and temperature/humidity sensor each connected to the control unit of Kawafuji onto the apparatus of Nishimura and Lim, where the sensor will be positioned above the main body frame (base) in order to detect the color of the substrate because Kawafuji teaches it will provide correction to variations in ejection of nozzle (para. 95).
Nishimura, Lim and Kawafuji do not explicitly teach selection of a pretreatment liquid to be applied to the textile substrate by a nozzle based on a color of the textile substrate.
However, Chung teaches a pretreatment head (24, 44, 54, nozzle) is an inkjet device that applies a particular pretreatment fluid based on the fabric material.  Chung teaches the printhead is connected to plurality of containers of different compositions of the pretreatment liquid (fig. 2, 4-6; para. 21-23, 43, 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pretreatment head connected to the plurality of containers of pretreatment liquids of Chung onto the inkjet head of Nishimura, Lim and Kawafuji because Chung teaches it will provide uniform and reproducible treatment (para. 11-end).
Nishimura, Lim, Kawafuji and Chung do not explicitly teach the relationship between pretreatment solutions and the color of the textile substrate.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the selection of pretreatment solution based on color of fabric of Friedrich onto the processes completed by the control part of Nishimura, Lim, Kawafuji and Chung because Friedrich teaches it will provide optimal ink adhesion and minimize bleeding (para. 32).
In regards to claim 5, Nishimura, Lim, Kawafuji and Chung and Friedrich as discussed above, where Nishimura teaches the control part controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44) or Lim teaches control of the movement of the drying device to dry the printing medium (fig. 3, 4, 6; para. 58-59).
In regards to claim 6, Nishimura, Lim, Kawafuji and Chung and Friedrich as discussed above, where Nishimura teaches the table (20, platen) comprises a suction groove (22) and suction hole (23) which are connected to a vacuum pump (29) to suck and hold (vacuum pressure) the recording medium (fig. 1-3; para. 41-42, 45).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Lim, Kawafuji and Chung and Friedrich as applied to claims 2-6 above, and further in view of Yamashita (US 2017/0015113).
In regards to claims 7-8, Nishimura, Lim, Kawafuji and Chung and Friedrich have been discussed above, but do not explicitly teach a tamping bar assembly disposed behind the nozzle 
However, Yamashita teaches a leveling section (23, tamping bar assembly) which levels a recording surface (Ma), the leveling section comprising a leveling member (31) and a leveling driving section (32).  Yamashita teaches the leveling driving section moves the leveling member between a leveling/contact/first/engaging position, where the leveling member contacts the recording surface, and non-leveling/non-contact/second/non-engaging position where the leveling member is space apart and does not contact the recording surface (fig. 1-4; para. 52, 56-57).  
The leveling member is capable of being biased toward by the leveling driving section as it rotates towards the recording surface.  Yamashita teaches leveling section is positioned to the rear (see axis description in fig. 1-2) or downstream of the spray head (26) with respect to the first direction (D1) (fig. 1-2, 4; para. 50). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the leveling section of Yamashita onto the apparatus of Nishimura, Lim, Kawafuji and Chung and Friedrich because Yamashita teaches it will prevent fluffing of the recording surface (para. 57).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Lim and Yamashita as applied to claims 2-8 above, and further in view of Suzuki (US 4,796,046).
In regards to claims 9-10, Nishimura, Lim, Kawafuji, Chung and Yamashita have been discussed above, but do not explicitly teach the tamping bar assembly comprises: a resilient foam member disposed for engagement with the textile substrate supported on the substrate support when the tamping bar assembly is in the first position and the tamping bar assembly further comprises a film layer disposed on the foam member and configured to engage the textile substrate supported on the substrate support when the tamping bar assembly is in the first position.
However, Suzuki teaches a roller which contacts a substrate comprising a resilient material (18, foam member) which is covered by a coating layer (20, film layer), where coating layer comprises PTFE layer (col. 4, lines 10-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the resilient material covered by the coating layer of Suzuki onto the leveling member of Nishimura, Lim, Kawafuji, Chung and Yamashita because Suzuki teaches it will provide releasablity with increased durability (col. 2, lines 30-32)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Lim as applied to claims 2-6 above, and further in view of Schiestl (US 2018/0207954).
In regards to claims 11-12, Nishimura, Lim, Kawafuji and Chung have been discussed above, where Nishimura teaches the control part controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44) or Lim teaches control of the movement of the drying device to dry the printing medium (fig. 3, 4, 6; para. 58-59).
Nishimura, Lim, Kawafuji and Chung do not explicitly teach an image sensor disposed above the bed and configured to detect indicia applied to the textile substrate supported on the substrate support or an image sensor disposed above the bed and configured to detect the pretreatment area of the textile substrate supported on the substrate support.
However, Schiestl teaches a device comprising a detection means (30, image sensor) such as a camera is used to detect a type of textile (20) or textile cut or a marking (21) on the textile.  Schiestl teaches the detection means is connected to a programmable control means (31) which controls the device, where programmable control means control the application of pretreatment fluid (fig. 1; para. 14, 21, 26-27, 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the detection means of Schiestl onto the apparatus and control part of Nishimura, Lim, Kawafuji and Chung because Schiestl teaches it will minimize waste and use of pretreatment fluid in an ecological and consumable-sparing manner (para. 9-10).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Lim, Kawafuji and Chung as applied to claims 2-6 above, and further in view of Mcfarlane (US 2020/0016913).
In regards to claim 13, Nishimura, Lim, Kawafuji and Chung do not explicitly teach the nozzle is supported above the base for pivotal movement about an axis such that liquid material dispensed from the nozzle may be adjusted in directions transverse to the conveying direction of the machine.
However, Mcfarlane teaches a nozzle (250) which is mounted on a pivot (284) and is driven to pivot by rotation of a driving wheel (282) (fig. 12; para. 77-78, 86-90).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the driven to pivot nozzle of Mcfarlane onto the nozzle of Nishimura, Lim, Kawafuji and Chung because Mcfarlane teaches it will improve the distribution of the spray coating (para. 18).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Lim, Kawafuji, Chung and Mcfarlane as applied to claims 1-2, 5-6 and 14 above, and further in view of Codos (US 6,755,518).
In regards to claim 14, Nishimura, Lim, Kawafuji, Chung and Mcfarlane as discussed above to teach the nozzle is supported above the substrate and the control part controls the relative movement of the table and the auxiliary shaft frame. 
Nishimura, Lim and Mcfarlane do not explicitly teach the machine further comprises a height sensor configured to detect a distance of the nozzle above the substrate support.
However, Codos teaches sensors (138a/138b) are provided on a printhead set (130) where the sensors measures the distance between the sensor and the surface (16) of the substrate (15), where the distance is supplied to a controller (35).  Codos teaches servos motors (137a-d) are controlled by the controller, where the controller move printheads (130a-d) based on the sensed 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensors and servo motor of Codos onto the apparatus of Nishimura, Lim, Kawafuji, Chung and Mcfarlane because Codos teaches it will maintain the distance which provides the prevention of irregular effects on the printed image (col. 1, lines 40-45, 65-68).

Response to Arguments
Applicant’s arguments, see amendment filed December 17, 2021, with respect to the rejection(s) of claim(s) 3-4 under unpatentable over Nishimura and Lim and Kawafuji have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishimura, Lim, Kawafuji, Chung and Yamashita.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.